

116 HRES 956 IH: Recognizing the United Chinese Americans’ nationwide food drive and the contributions of Chinese Americans to the United States.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 956IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Judy Chu of California (for herself, Ms. Meng, and Mr. Ted Lieu of California) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONRecognizing the United Chinese Americans’ nationwide food drive and the contributions of Chinese Americans to the United States.Whereas the Chinese-American community is inextricably tied to the history of the United States and augments the rich cultural diversity of our Nation;Whereas, on May 10, 1869, the Transcontinental Railroad was completed with significant contributions from nearly 12,000 Chinese immigrants who comprised more than 80 percent of the workforce of the Central Pacific Railroad Company;Whereas, on April 17, 1882, the House of Representatives passed a Chinese Exclusion bill, which was enacted into law, and which adversely affected Chinese persons in the United States by prohibiting Chinese workers from entering the United States for 10 years and prohibiting courts from naturalizing Chinese individuals until the legislation was repealed in 1943;Whereas, since January 2020, there has been a dramatic increase in reports of anti-Asian hate crimes and incidents related to the COVID–19 pandemic, with nearly 1,900 incidents reported in recent months;Whereas despite facing discrimination, Chinese Americans have continued to make significant contributions to the vibrant culture and economic growth of the United States across all major industries, including agriculture, food services, health, manufacturing, science, and other professional fields;Whereas Chinese-American first responders, scientists, researchers, health care providers, and other frontline workers are among the unsung heroes in the Nation’s fight against COVID–19;Whereas Chinese Americans have joined together to support local communities by donating personal protective equipment to hospitals and caregivers and supporting charitable organizations fighting against the COVID–19 pandemic in the United States;Whereas there are an estimated 50,000 Chinese-American restaurants in the United States, providing hundreds of thousands of American jobs in the food and beverage industry where employees are working to assist those suffering from food insecurity and to deliver meals to frontline workers; andWhereas, on May 10, 2020, the not-for-profit organization United Chinese Americans (UCA) will be partnering with the United States-China Restaurants Association and other Chinese-American organizations, as well as the Salvation Army and restaurants across the Nation, to launch a nationwide Food of Love Day to donate meals to people and institutions hit hardest by the COVID–19 pandemic: Now, therefore, be itThat the House of Representatives—(1)recognizes the significance of the Chinese-American community as an integral component of the rich diversity and strength of the United States;(2)recognizes the United Chinese Americans’ nationwide Food of Love Day meal drive; and(3)honors the Chinese-American community for its community service and philanthropic efforts during the COVID–19 public health crisis.